Title: To Benjamin Franklin from ——— Du Mourier with Franklin’s Note for a Reply, 18 September 1781
From: Du Mourier, ——,Franklin, Benjamin
To: Franklin, Benjamin


Monsieur,
Cherbourg le 18. 7bre. 1781
J’etais dejà penetré depuis longtems de veneration pour vos connaissances, votre patriotisme & vos vertus. Mr. Nixon Eclesiastique vient de me confier sa position & votre generosité, je luy ay payé sur le champ la lettre de Change qu’il tire sur vous. Mr. Le Mis. de Clarac qui se trouvait chez moy vous la remettra, & recevra de vous le comptant, il a voulu emporter la traduction de votre Lettre, qui est une Leçon d’humanité, comme votre procedé en est un Exemple.

Je me trouve heureux que mon cœur se trouve d’accord avec mon esprit pour estimer & admirer le même homme. Ce sont les sentiments avec lesquels j’ay l’honneur d’être, Monsieur, votre très humble & très obeissant serviteur
Du Mourier
 
Addressed: A Monsieur / Monsieur Benjamin franklin / Ministre Plenipotentiaire des / Etats unis de l’Amerique / A Passy
Endorsed: That I am oblig’d by his Readiness to advance the Money to Mr Nixon, that the Bill was but lately presented to me, and that I paid it immediately &c.
